Citation Nr: 0910867	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


Whether the Veteran's death was the result of his own 
misconduct.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1970.  He died in November 2005 and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that determined that the Veteran's death was 
the result of his own misconduct.  

In September 2007, the appellant testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  The appellant submitted additional 
evidence at that hearing and waived her right to have the 
agency of original jurisdiction initially consider that 
evidence.  See 38 C.F.R. § 20.1304 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During the Veteran's lifetime, service connection was 
established for: enucleation, right eye, with decreased 
vision of left eye (60%); organic anxiety syndrome and 
organic personality disorder (50%); shell fragment wound 
(SFW) to the left temporal region with skull loss (30%); 
facial scars, SFW and right tarsorrhaphy (30%); SFW, left 
forearm with mild motor and sensory loss (30%); residuals of 
meningitis with headaches (30%); SFW, right leg with 
incomplete paralysis (30%); gunshot wound (GSW), right thigh 
(10%); GSW, right fifth cranial nerve (10%); status post 
right Caldwell-luc procedure (0%); GSW, left seventh cranial 
nerve (0%); and incomplete paralysis, right hypoglossal nerve 
(0%).  The combined rating for all of these disabilities was 
100 percent, effective from December 1993.  

In November 2005, the Veteran was in a confrontation with a 
uniformed policeman.  He twice tried to slash the policeman 
with a knife and was repeatedly told to put down his weapon.  
When, for the third time, he lunged at the policeman with the 
knife, the policeman fired his gun into the Veteran's chest 
and the Veteran died.  

The appellant, who is the Veteran's surviving spouse, is 
seeking dependency and indemnity compensation as a result of 
the Veteran's death.  38 U.S.C.A. § 1318(b) (2008).  Those 
benefits are not available, however, if the Veteran's death 
was the result of his own willful misconduct.  38 C.F.R. 
§ 3.22(a)(1).  

In an April 2006 administrative decision, the RO determined 
that the Veteran's death was the result of his own willful 
misconduct.  The RO explained that there was no evidence of 
record to indicate that the Veteran was not in a state of 
mind to recognize the consequences of his actions while he 
was attempting to harm a police officer.  

But the April 2006 medical opinion upon which the RO based 
its decision is ambiguous.  Once VA undertakes the effort to 
provide a medical opinion when developing a claim, even if 
not statutorily obligated to do so, VA must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  For the following reasons, an 
additional medical opinion is needed.     

The April 2006 examiner reviewed the Veteran's claims folder, 
the report of the city's attorney summarizing the 
circumstances leading to the Veteran's death, and three 
diagnostic manuals.  He explained that the inability to 
interview the deceased Veteran made it difficult to reach a 
conclusion, but he nevertheless provided an opinion in his 
report.  Unfortunately, the following two statements 
concerning the relationship between the Veteran's 
disabilities and his actions in the November 2005 incident 
are not clear:  

(1) this patient's service-connected disability of 
organic anxiety syndrome and organic personality 
disorder did, less likely as not, cause him to fail 
to realize the consequences of his acts which 
ultimately led to his death; and 

(2) it is further concluded that this patient's death 
was, less likely as not, caused by or a result of his 
organic anxiety syndrome and organic personality 
disorder, which caused him to be of unsound mind at 
the time of the incident.  

The clause "less likely as not," paired with the positive 
axillary verb "did," creates an ambiguity as to whether the 
examiner meant that the service-connected disabilities had a 
negative effect on the Veteran's state of mind.  And it is 
not possible to ascertain the examiner's meaning from the 
rest of the report because no rationale whatsoever was 
provided to support those conclusions.  As a result, a 
clearer statement of the effects of the Veteran's service-
connected mental disorders is necessary.  

In addition, the statements made by the examiner do not 
closely follow the requirements for evaluating willful 
misconduct as set forth in 38 C.F.R. § 3.1(n).  Willful 
misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
It involves deliberate or intentional wrongdoing with either 
knowledge of its probable consequences or reckless disregard 
of its probable consequences.  38 C.F.R. § 3.1(n)(1).  An 
examiner thus should be asked to provide opinions as to the 
effects of the Veteran's mental disorders on his ability to 
evaluate the probable consequences of his actions and his 
ability to be conscious of wrongdoing.   If possible, the 
same examiner who provided the April 2006 VA medical opinion 
should be asked to provide an additional opinion-along with 
the rationale that supports his conclusions.  If that 
examiner is not available, then another examiner should be 
asked to review the claims folder and provide those opinions 
and supporting rationale.  

The appellant asked VA to obtain the complete police report 
with respect to her husband's death.  VA has a duty to assist 
a claimant in obtaining evidence to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Incomplete police reports were obtained.  The police 
department directed further requests to the office of the 
city attorney.  The RO then requested that the city attorney 
provide complete police records, or, if they could not be 
provided due to legal constraints, a certified summary of 
events.  The city attorney provided a certified summary of 
events.  

In her notice of disagreement, the appellant repeated her 
request for VA to obtain the complete police report.  Since 
the record does not contain any information that the city 
attorney was prohibited from providing the complete police 
reports, and the claims folder does not reflect that any 
further action was taken by VA with respect to the 
appellant's follow-up request, the RO/AMC should make 
arrangements to obtain the complete police report concerning 
the death of the Veteran.  

VA regulations provide that with respect to non-Federal 
records, VA must make reasonable efforts to obtain the 
relevant records.  38 C.F.R. § 3.159(c)(1) (reasonable 
efforts will generally consist of an initial request and at 
least one follow-up).  When reasonable efforts to obtain 
those records are made but VA is unable to obtain them, VA 
must provide the claimant with oral or written notice of that 
fact.  38 C.F.R. § 3.159(e).  The notice must contain the 
following information:  (i) the identify of the records VA 
was unable to obtain; (ii) an explanation of the efforts VA 
made to obtain the records; (iii) a description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain; and (iv) a notice that 
the claimant is ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e)(1)(i) to (iv).  Thus, if the 
police report is not obtained, the appellant must be given 
proper notice of that fact.  

In addition, the city attorney's report indicates that the 
coroner found evidence that the Veteran had taken various 
medications on the date of his death.  No details as to level 
of each medication were included.  In evaluating whether the 
Veteran's judgment was impaired at the time of his death, any 
evidence of the level of medications would be relevant.  
Thus, a copy of the coroner's report should be obtained and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to 
obtain the complete police report with 
respect to the Veteran's death in 
November 2005.  If, after reasonable 
efforts to obtain the complete police 
report, the RO/AMC is unable to obtain it, 
the appellant should be given notice that 
contains the following information:  (i) 
the identify of the records VA was unable 
to obtain; (ii) an explanation of the 
efforts VA made to obtain the records; 
(iii) a description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records VA was unable to 
obtain; and (iv) a notice that the 
claimant is ultimately responsible for 
providing the evidence.  

2.  The RO/AMC should make arrangements to 
obtain the coroner's report with respect 
to the Veteran's death and associate it 
with the claims folder.  

3.  After the above development has been 
completed, the RO/AMC should make 
arrangements to obtain an additional 
medical opinion.  

If the same examiner who provided the 
April 2006 compensation and pension (C&P) 
report is available, he should be asked to 
provide an additional medical opinion, 
supported by his rationale.  If he is not 
available, another examiner should be 
asked to provide a medical opinion-with 
supporting rationale-as to the effects of 
the Veteran's service-connected mental 
disorders on his ability to evaluate the 
probable consequences of his actions and 
his ability to be conscious of wrongdoing.  

The claims folder, to include a copy of 
this Remand, must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination report.  
The examiner's attention should be 
directed to the appellant's testimony on 
pages 3-18 of the September 2007 personal 
hearing transcript as to the Veteran's 
behavior on the day of his death and in 
the time period since May 2004, when his 
right eye was surgically removed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following questions:  

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that due to the Veteran's 
service-connected disability of organic 
anxiety syndrome and organic personality 
disorder, and/or the medications taken by 
the Veteran, he was impaired in evaluating 
the probable consequences of his actions?  
In explaining your answer, please also 
address whether the service-connected 
disability, and/or the medications taken 
by the Veteran, could cause the Veteran to 
act in reckless disregard of the probable 
consequences of his actions.  

(b) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that due to the Veteran's 
service-connected disability of organic 
anxiety syndrome and organic personality 
disorder, and/or the medications taken by 
the Veteran, he was not conscious of any 
wrongdoing on his part in the 
November 2005 incident?  In explaining 
your answer, please address whether the 
service-connected disabilities and/or the 
medications taken by the Veteran, could 
impair the Veteran's ability to recognize 
known prohibited actions.  

4.  When the examiner's report is 
received, the RO should review it to 
ensure that all of the questions 
identified above have been answered and 
that each conclusion is supported by a 
complete rationale.  If that has not been 
done, the report should be returned to the 
examiner so that the report conforms to 
the Board's instructions, as outlined 
above.  Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on 
the appellant, as a matter of law, a right 
to compliance with the remand 
instructions).  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




